Citation Nr: 0521949	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a January 1999 rating decision was clearly and 
unmistakably erroneous in assigning an effective date of 
February 24, 1994 for the grant of service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1972 to December 
1972.


FINDING OF FACT

The January 1999 rating decision was clearly and unmistakably 
erroneous by granting an effective date of February 24, 1994 
for the grant of service connection for schizophrenia.


CONCLUSION OF LAW

The rating decision of January 1999 contained clear and 
unmistakable error (CUE).  38 C.F.R. § 3.156(c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board of Veterans' Appeals (Board) first notes that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  In addition, 
as a result of the Board's decision to find CUE in the 
January 1999 rating action's assignment of an effective date 
of February 24, 1994 for the grant of service connection for 
schizophrenia, and the Board's assignment of the earliest 
effective date possible based on the arguments of the 
veteran's representative and the veteran's rebuilt claims 
folder, the Board finds that any failure to notify and/or 
develop the claim cannot be considered prejudicial to the 
veteran.

By a rating decision dated in January 1999, the regional 
office (RO) granted service connection for the veteran's 
schizophrenia, and assigned an effective date of February 24, 
1994.  The veteran was notified of that decision and his 
appellate rights in a March 1999 letter, and an appeal was 
not initiated.

In connection with his current appeal, the veteran's 
representative contends that the RO's decision of January 
1999 involved CUE by not assigning an effective date pursuant 
to the veteran's initial claim for service connection filed 
in 1980, based on the submission of relevant in-service 
treatment records in March 1994 under 38 C.F.R. § 3.156(c) 
(2004).  

Alternatively, the veteran's representative contends that an 
effective date based on a subsequent claim to reopen in 1987 
is appropriate pursuant to 38 C.F.R. § 3.156(b) (2004).  
However, in light of the Board's decision to grant the 
earliest effective date possible, the Board finds it 
unnecessary to address the merits of this contention.

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of CUE.  The 
applicable regulation provides that previous determinations 
which were final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has also stated that CUE is a 
very specific and rare kind of "error."  It is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell v. 
Principi, 3 Vet. App. at 313 (1992) (en banc) (emphasis in 
the original).

Therefore, in order to determine whether the January 1999 
rating decision involved CUE, the Board must review the 
evidence which was of record at the time of the January 1999 
rating decision.  A determination of clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior unappealed decision.  See Eddy, supra 
(citing Russell, 3 Vet. App. at 314; and Luallen, 8 Vet. App. 
at 95).

Evidence of record at the time of the January 1999 rating 
decision included in-service hospital notes relating to the 
veteran's hospitalization during service wherein a diagnosis 
of acute schizophrenia is provided in addition to the 
notation of relevant symptomatology.  The record further 
indicated that due to the loss of the claims folder by the 
Department of Veterans Affairs (VA) in approximately 1989, 
the previous existence of these records could never be 
confirmed, and therefore, the RO would have been required to 
conclude that these service department records were first 
discovered in March 1994.

The veteran first asserted CUE with respect to the January 
1999 rating decision in the claim submitted by his 
representative, dated in December 2002.


II.  Analysis

As was noted above, in order to find that the January 1999 
rating decision was clearly and unmistakably erroneous, it 
must be concluded that the evidence of record at the time 
that decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
the submission of the relevant service medical records in 
March 1994 required the assignment of an effective date based 
on the veteran's original claim for service connection filed 
in 1980.  CUE requires that error, otherwise prejudicial, 
must appear undebatably.  Atkins v. Derwinski, 1 Vet. 
App. 228 (1991).  The Board finds that the January 1999 
rating decision was clearly and unmistakably erroneous in not 
assigning an effective date in 1980 for the grant of service 
connection for schizophrenia.

In January 1999 and in 1980, where new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Veterans Administration.  38 C.F.R. 
§ 3.156(c) (2004); 38 C.F.R. § 3.156(b) (1979).

In addition, both in January 1999 and 1980, when new and 
material evidence consists of service department records, the 
effective date is to agree with the evaluation (since it is 
considered these records were lost or mislaid) or the date of 
receipt of the claim on which the prior evaluation was made, 
whichever is later, subject to the rules on original claims 
filed within 1 year after separation from service.  38 C.F.R. 
§ 3.400(q)(2) (2004); 38 C.F.R. § 3.400(q)(2) (1979).

In this regard, the Board finds that with the March 1994 
submission of the service medical records evidencing an in-
service diagnosis of schizophrenia and relevant 
symptomatology, and the fact that these records were presumed 
to have been previously lost or mislaid by VA and were 
clearly relevant, the RO was then required to assign an 
effective date for the grant of service connection for 
schizophrenia that was consistent with the evaluation 
contained within those records.  Therefore, since the 
veteran's original claim was filed sometime in 1980, the 
assignment of an effective date of February 24, 1994 was 
undebatably erroneous.  

The Board notes the RO's argument that the service medical 
records were essentially duplicative of existing service 
records which also noted a diagnosis of schizophrenia that 
was later rejected in favor of findings of a personality 
disorder and drug abuse, and that the assignment of an 
earlier effective date was therefore not warranted as these 
records were not new and material.  However, the Board notes 
that the previous Board decision in 1993 denied service 
connection for this disability on both the grounds that there 
was no nexus to service and insufficient evidence of symptoms 
or findings in service.  Thus, based on the previous final 
denial in existence as of the rating decision in January 
1999, the discovered records from 1972 had to be considered 
new and material, and warranted the granting of an effective 
date based on the original claim filed in 1980.  Accordingly, 
the Board finds that the RO's January 1999 assignment of an 
effective date of February 24, 1994 for the grant of service 
connection for the veteran's schizophrenia was not in 
accordance with the law and regulations in existence at the 
time of that rating decision.   

I am not unmindful of the Board decision of March 29, 1993, 
and I do not suggest that the weight accorded that Board 
disposition by the rating decision of June 27, 2003, is 
without foundation.  The preclusive effect of final Board 
decisions is, of course, well settled.  There are exceptions, 
however, to the scope of finality.  Cf. Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  The pivotal factor is that the 
provisions of 38 C.F.R. §§ 3.156 (c) and 3.400 (q)(2) 
otherwise make no sense unless they represent a departure 
from the application of conventional finality considerations.

In summary, the Board finds that once the record showed 
additional relevant 1972 in-service findings and symptoms of 
schizophrenia that were not previously of record, the 
effective date for the grant of service connection had to be 
based on the veteran's original claim in 1980.  Consequently, 
the Board finds that the January 1999 rating decision 
contained CUE with respect to its assignment of an effective 
date of February 24, 1994, and that since the original filing 
date cannot be determined from the rebuilt file, the 
effective date for the grant of service connection for the 
veteran's schizophrenia should be January 1, 1980.  


ORDER

The rating decision of January 1999 contained clear and 
unmistakable error by assigning an effective date of February 
24, 1994 for the grant of service connection for 
schizophrenia, and an effective date of January 1, 1980 is 
granted. 


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


